Warner, Chief Justice.
The defendant was indicted for the offense of burglary. On the trial of the case the jury found the defendant guilty. A motion was made for a new trial on the ground that the verdict was contrary to the evidence, and without any evidence to support it, and because the court refused to charge the jury as requested, “that the fact that the goods alleged to have been taken from the house of the prosecutor were found *253in the possession of the defendant, is not conclusive proof that the defendant is guilty of burglary.”
1. In looking through the evidence contained in the record» it is quite sufficient to sustain the verdict, in our judgment, if the jury believed- the witnesses, and according to the numerous and repeated rulings of this court, we will not interfere with the verdict on that ground, the more especially as the court below before which the trial was had, has refused to do so.
2. The charge of the court to the jury is not in the record, and is not excepted to; the legal presumption, therefore, is, that the court charged the law correctly as applicable to the facts of the case, and its refusal to charge as requested, in relation to the possession of the goods by the defendant not being conclusive proof of the defendant’s guilt, was not error.
Let the judgment of the court below be affirmed.